Dear Senator Bankston:
You have requested an opinion of this office on the following question:
     "Are the provisions of R.S. 33:562 applicable to parish or municipal employees, who are hired by a parish or municipality as non-civil service employees?"
R.S. 33:562 was derived from Act 13 of the Third Extraordinary Session of 1934.  That act authorized the municipalities in this state to adopt a commission form of government at their option.  Section 562 was contained in § 14 of the 1934 act.  It should be noted that the Louisiana Revised Statutes of 1950 carried the provisions of the 1934 Act forward as R.S. 33:501-571 including § 562.
Based on our review of the history of the enactment of § 562, which was placed in Revised Statutes Title 33, Chapter 2, Part II, Sub-part E, and which pertains exclusively to municipalities that are organized under the commission form of government provided for by the 1934 act, it is our opinion that § 562 is applicable only to those commission plan municipalities.
Accordingly, employees of municipalities that operate pursuant to home rule charters, special legislative acts, the Lawrason Act (Act 136 of 1898), or the Commission-City manager form of government, (R.S. 33:611 et. seq.), and all parish governments are not subject to the provisions of § 562.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KENNETH C. DEJEAN Assistant Attorney General
KCD:ams:1620y